Citation Nr: 1417994	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  14-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for bilateral hearing loss, rated as 50 percent disabling; cold injury left lower extremity, rated as 20 percent disabling; cold injury right lower extremity, rated as 20 percent disabling; cold injury right upper extremity, rated as 20 percent disabling; cold injury left upper extremity, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined disability evaluation is 90 percent. 

2.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations provide that total disability may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Veterans who fail to meet these percentage standards but are nonetheless unemployable by reason of service-connected disabilities may still be rated as totally disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b). 

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, the appellant's non-service-connected disabilities and advancing age cannot be considered.  Van Hoose v. Brown, 4 Vet. App. 361   (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose. 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for bilateral hearing loss, rated as 50 percent disabling; cold injury left lower extremity, rated as 20 percent disabling; cold injury right lower extremity, rated as 20 percent disabling; cold injury right upper extremity, rated as 20 percent disabling; cold injury left upper extremity, rated as 20 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined disability evaluation is 90 percent.

The Veteran meets the criteria for consideration under § 4.16a.

At the time of a December 2011 VA cold injury examination, the examiner indicated that the Veteran's cold injuries did not impact his ability to work.  

At the time of a September 2012 VA audiological examination, the Veteran reported being unable to understand verbal communications (TV, church, social functions, telephone communications).  He reported that he could not understand the TV, hear his spouse, or hear telephone communications.  He stated that he had to ask most people to repeat verbal communication.  The Veteran indicated that it affected him when he was working and that he retired, in part, because of his hearing problem.   

At the time of an October  2012 VA examination, the examiner observed that the December 2011 VA examiner had indicated that the Veteran's cold injury residuals had not impacted his ability to work.  The October 2012 VA examiner stated that there had been no change in the Veteran's condition and that his cold injury did not affect his ability to work.  

The October 2012 VA examiner further noted that the Veteran stated that his hearing loss and tinnitus affected his ability to use the phone and to communicate effectively.  It was indicated that he had previously worked as a school counselor.  The examiner stated that this type of work required the ability to communicate effectively; consequently, the Veteran would not be able to return to this type of work.  

In a June 2013 letter, the Veteran's private physician, S. G., M.D., indicated that he could confirm that the Veteran suffered multiple disabilities directly related to his military service, including disability of his extremities due to cold injury, as well as hearing loss.  Dr. G. stated that the Veteran experienced difficulty with maintaining adequate grip, driving, and walking for long periods of time due to these injuries.  

The disability which has the most impact upon the Veteran's employability status is his hearing loss.  In this regard, the Board notes that the VA examiners have indicated that these disabilities would interfere with the Veteran's employability. The October 2012 examiner noted the Veteran's past work experience and indicated that he would be unable to return to that type of work.  Moreover, the Veteran's private physician indicated that his cold injury disabilities would prevent him from maintaining adequate grip, driving, and walking for long periods of time. 

The examiners' opinions, when read collectively, demonstrate that the Veteran cannot work in the field in which he has training and experience, that he has lack of training and education in other fields of work, and that the service-connected hearing loss and cold injury residuals prevent him obtaining and securing substantial gainful employment.  In conjunction with the examiners' findings and in accordance with the criteria set forth in § 4.16, a TDIU based upon service-connected disabilities is warranted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


